
	
		III
		110th CONGRESS
		1st Session
		S. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the important contributions to the
		  Nation of the Academy of Music in Philadelphia, Pennsylvania, on its 150th
		  Anniversary.
	
	
		Whereas the Academy of Music opened in 1857 in
			 Philadelphia, Pennsylvania and quickly became the most prestigious opera house
			 in the United States;
		Whereas the Academy of Music is the oldest grand opera
			 house in the United States that is still used for its original purpose;
		Whereas, in 1963, the Academy of Music was designated a
			 National Historic Landmark;
		Whereas, over the years, the Academy of Music served not
			 only as a venue for the performing arts community, but has also hosted many
			 graduation ceremonies, along with several Presidential conventions and other
			 important public events;
		Whereas the Academy of Music served as the Philadelphia
			 Orchestra's main concert hall for more than a century, and the Orchestra
			 purchased the Academy in 1957 and performs each year for the Academy's
			 anniversary;
		Whereas the Academy of Music has had a host of legendary
			 artists grace its stage, from the disciplines of classical to popular music,
			 dance, and drama, including Maria Callas, Joan Sutherland, Marian Anderson,
			 Frank Sinatra, George Gershwin, Duke Ellington, Anna Pavlova, Ruth St. Denis,
			 Ted Shawn, and Margot Fonteyn;
		Whereas the Academy of Music has also hosted several
			 sporting events, was turned into an indoor skating rink in 1866, had a wooden
			 floor installed over the parquet level in 1889 to create space for an indoor
			 football game between the University of Pennsylvania and the Riverton Club of
			 Princeton, and had a wooden floor installed again in 1892 for the University of
			 Pennsylvania for a track meet; and
		Whereas the Academy of Music has also been a part of other
			 historical and cultural events, such as a demonstration of the telephone by
			 Alexander Graham Bell in 1877, the first ever concert in stereophonic sound in
			 1933 performed by Leopold Stokowski and the Philadelphia Orchestra, the filming
			 of One Hundred Men and a Girl in 1937, and the recording of the
			 soundtrack of the Disney classic Fantasia by the Philadelphia
			 Orchestra in 1939: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Academy of Music in Philadelphia, Pennsylvania, on its 150th
			 anniversary;
			(2)honors the
			 important contributions of the Academy of Music to the Nation; and
			(3)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the Academy of
			 Music.
			
